           Case 3:20-cv-02731-VC Document 840 Filed 11/16/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

                          CIVIL EVIDENTIARY HEARING MINUTES

 Date: November 16, 2020               Time: 4 hours 30 mins.       Judge: VINCE CHHABRIA
 Case No.: 20-cv-02731-VC              Case Name: Zepeda Rivas, et al. v. Jennings, et al.



Attorney for Plaintiff: William Freeman, Martin Schenker, Emi MacLean, Bree Bernwanger,
Sean Rirodan, and Timothy Cook
Attorney for Defendant: Adrienne Zack, Shiwon Choe, and Neal Hong for Federal defendants;
Royal Oakes, David Weinstein, and Susan Coleman for GEO

 Deputy Clerk: Kristen Melen                                  Court Reporter: Marla Knox

Hearing Began: November 16, 2020

Further Evidentiary Hearing: November 17, 2020

                                            PROCEEDINGS:

Evidentiary Hearing Day 1 – hearing held.

                                      RULINGS AND ORDERS:

Witnesses called to testify:
   • Video deposition of Alexander Pham
   • Submission of transcript of Janese Mulls’ deposition
   • Moises Becerra


See Exhibit Log for further details from proceedings.




ADMITTED EXHIBITS: 4, 5, 10, 12, 53, 55, 59, 60, 61, 63, 64, 65, 66, 91, 113, 256, 261, 291, 317, 323, 330,
333, 335, 339, 444, 523, 526, 529, 533, 535
